DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2012/0263276; hereinafter Schubert) in view of Arodzero et al. (US 2013/0208857; hereinafter Arodzero). 

Regarding claims 1 and 16, Schubert discloses an x-ray imaging system (fig. 10) comprising: a movable x-ray imager (1000), the movable x-ray imager including a first backscatter x-ray detector assembly (1002); and a second backscatter x-ray detector assembly (1010) that is removably attachable with the movable x-ray imager (par. 90), the movable x-ray imager and the second backscatter x-ray detector assembly necessarily including complementary attachment features configured to secure, removably, the second backscatter x-ray detector assembly with the movable x-ray imager in an arrangement having the second and first backscatter x-ray detector assemblies fixedly oriented with respect to each other (fig. 10 and par. 90), the movable x-ray imager necessarily being operable for x-ray imaging both (i) with the second backscatter x-ray detector assembly secured to the movable x-ray imager and (ii) with the second backscatter x-ray detector assembly detached from the movable x-ray imager (since detector 1010 is an auxiliary detector that supplements the first detector 1002 (par. 90 and fig. 10)).  
However, Schubert fails to disclose a movable x-ray imager that is configured to be handheld during operation. 
Arodzero teaches a movable x-ray imager (193) that is configured to be handheld during operation (figs. 19a-19b). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Arodzero, since these configurations were art-recognized equivalents at the time the invention was made (Arodzero: figs. 9-11, 13, and 19a-21a), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more flexibility. 

Regarding claim 8, Schubert as modified above suggests claim 1. Schubert further discloses wherein the first backscatter x-ray detector assembly includes a first active detector area (1002), and wherein the second backscatter x-ray detector assembly includes a second active detector area (1010). 
However, Schubert fails to disclose an area at least nine times as large. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the Schubert with an area at least nine times as large, since such a modification would have involved a mere change in size. A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for larger sizes.  

Regarding claim 12, Arodzero teaches wherein: the movable x-ray imager (193) includes an x-ray source configured to output source x-rays (197), and a scanner (193) configured to scan the source x-rays over a target; the first backscatter x-ray detector assembly (195) is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays; the second backscatter x-ray detector assembly (191) is configured to detect a second portion of the backscattered x-rays and to output a second signal representative of the second portion of backscattered x-rays; and the movable x-ray imager (193), the second backscatter x-ray detector assembly (191), or a combination of the movable x-ray imager and the second backscatter x-ray detector assembly is configured to output a representation of one or more images of the target according to the following alternative configurations: wherein, in a detached mode of operation with the second backscatter x- ray detector assembly detached from the x-ray imager, the representation of the one or more images of the target is a function of the first signal, and wherein, in an attached mode of operation with the second backscatter x-ray detector assembly (191) attached to the x-ray imager (193), the representation of the one or more images of the target is at least one of (i) the function of the first signal, (ii) a function of the second signal, or (iii) a function of the first and second signals (par. 102). Schubert also discloses the movable x-ray imager (1000), the second backscatter x-ray detector assembly (1010), or a combination of the movable x-ray imager and the second backscatter x-ray detector assembly is configured to output a representation of one or more images of the target according to the following alternative configurations: wherein, in a detached mode of operation with the second backscatter x- ray detector assembly detached from the x-ray imager, the representation of the one or more images of the target is a function of the first signal, and wherein, in an attached mode of operation with the second backscatter x-ray detector assembly attached to the x-ray imager, the representation of the one or more images of the target is at least one of (i) the function of the first signal, (ii) a function of the second signal, or (iii) a function of the first and second signals (pars. 15-17 and 90).

Regarding claim 22, Schubert as modified above suggests claim 1. Schubert further discloses wherein the first backscatter x-ray detector assembly includes a first active detector area (1002, and wherein the second backscatter x-ray detector assembly includes a second active detector area (including 1010).
However, Schubert fails to disclose an area four times as large.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with an area four times as large, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for more detector coverage.  

Regarding claim 23, Arodzero teaches wherein the movable, handheld x-ray imager is freely translatable and rotatable during x-ray imaging both (i) with the second backscatter x-ray detector assembly secured to the movable x-ray imager and (ii) with the second backscatter x-ray detector assembly non-operational relative to the movable x-ray imager (figs. 19a-19b). Schubert discloses the second backscatter x-ray detector assembly detached (par. 90).   

Regarding claim 24, Arodzero teaches wherein the movable, handheld means for x-ray imaging is freely translatable and rotatable during x-ray imaging both (i) with the means for detecting the second portion secured to the means for x-ray imaging and (ii) with the means for detecting the second portion non-operational relative to the means for x-ray imaging (figs. 19a-19b). Schubert discloses the means for detecting the second portion detached (par. 90).   

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert and Arodzero as applied to claim 1 above, and further in view of Konkle et al. (US 2016/0070006; hereinafter Konkle).

Regarding claim 2, Schubert as modified above suggests claim 1. 
However, Schubert fails to disclose wherein the complementary attachment features are complementary mechanical connector components.
Konkle teaches wherein the complementary attachment features are complementary mechanical connector components (par. 24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Konkle, since these connectors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for stronger connections.

Regarding claim 3, Konkle teaches wherein the complementary mechanical connector components are mechanical latch, strap, snap, rivet, pin, or hook and loop fastener components (par. 31). 

Regarding claim 5, Schubert discloses wherein the complementary attachment features are complementary attachment features by which the x-ray imager and the second backscatter x-ray detector assembly are attached with each other via attachment to a connector (fig. 10 and par. 90). Konkle teaches wherein the complementary attachment features are complementary attachment features by which components are removably attachable with each other via removable attachment to a mechanical connector (figs. 2 and 6-7; abstract; pars. 24 and 33).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert and Arodzero as applied to claim 1 above, and further in view of Konkle et al (US 2013/0134930; hereinafter Konkle ‘930). 
Schubert as modified above suggests claim 1. Schubert necessarily includes complementary attachment features (par. 90). 
However, Schubert fails to disclose wherein the attachment features are magnets or a magnet and a magnetically susceptible material. 
Konkle ‘930 teaches wherein the attachment features are magnets or a magnet and a magnetically susceptible material (par. 36).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Konkle ‘930, since one would have been motivated to make such a modification for more aid in connecting (Konkle ‘930: par. 36). 
Furthermore, since the Examiner finds that the prior art (i.e., Schubert) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Konkle ‘930) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert and Arodzero as applied to claims 1 and 12 above, and further in view of Turner (US 2013/0315368).

Regarding claim 9, Schubert as modified above suggests claim 1. Schubert further discloses wherein: the moveable x-ray imager (1000) further includes: an x-ray source (1003) configured to output source x-rays. Arodzero further teaches a scanner configured to scan the source x-rays over a target (par. 79).
However, Schubert fails to disclose a processor; and a display, and wherein: the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays; the processor is configured to process the first signal to form an image of the target at the display; and the second backscatter x-ray detector assembly is configured to detect a second portion of the backscattered x-rays and output a second signal representative of the second portion of backscattered x-rays, the second signal communicatively coupled to the handheld x-ray imager, wherein the handheld x-ray imager is configured to process the second signal to enhance the image of the target at the display.
 Turner teaches a processor (for 580); and a display (580), and wherein: the first backscatter x-ray detector assembly is configured to detect a first portion of backscattered x-rays that are backscattered from the target and to output a first signal representative of the first portion of backscattered x-rays (548); the processor is configured to process the first signal to form an image of the target at the display (580); and the second backscatter x-ray detector assembly is configured to detect a second portion of the backscattered x-rays and output a second signal representative of the second portion of backscattered x-rays, the second signal communicatively coupled to the handheld x-ray imager (548), wherein the handheld x-ray imager is configured to process the second signal to enhance the image of the target at the display (pars. 77, 87, 92, 104, and 113-114). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Turner, since one would have been motivated to make such a modification for providing more information (Turner: par. 6). 

Regarding claim 10, Turner teaches wherein the handheld x-ray imager is configured to process the second signal to enhance the image by combining the first and second signals electrically or in software to form a combined signal, and wherein the processor is configured to process the combined signal to form the image of the target (pars. 77, 87, 92, 104, and 113-114). 

Regarding claim 11, Turner teaches wherein the handheld x-ray imager is configured to process the second signal to enhance the image by processing the second signal separate from the first signal to form a complimentary x-ray image of the target (pars. 77, 87, 92, 104, and 113-114). 
	
Regarding claim 13, Turner teaches wherein, in the attached mode of operation, the second signal is communicatively coupled to the movable x-ray imager, and the movable x-ray imager is configured to combine the first and second signals electrically or in software to form the representation of the one or more images, the movable x-ray imager further configured to output the representation of each image of the one or more images as a function of the first and second signals combined, accordingly (pars. 77, 87, 92, 104, and 113-114). 

Regarding claim 14, Turner teaches wherein, in the attached mode of operation, the representation is a two-part representation of two or more images of the target, a first part of the two-part representation being of a first image of the two or more images as a function of the first signal, and a second part of the two-part representation being of a complimentary, second image of the two or more images as a function of the second signal (fig. 8 and par. 92). 

Regarding claim 15, Turner teaches wherein the movable x-ray imager includes a transmitter module (584) configured to transmit, via a cable or wirelessly (par. 76), the representation of the one or more images of the target to an external computer, analyzer, or monitor (580). 

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Arodzero and Luhta et al. (US 2012/0057670; hereinafter Luhta).

Regarding claims 17 and 19, Shubert discloses an x-ray imaging system (fig. 10) with a corresponding method comprising: a movable x-ray scanning module (1000) including an x-ray source (1003) configured to output source x-rays over a target, and an attachment feature (for 1010); -5- 3384087.v1Docket No.: 5260.1003-004a first backscatter x-ray detector assembly (1010); the first backscatter x-ray detector assembly including respective complementary attachment features configured to secure the detector assembly with the movable x-ray scanning module in a manner, the complementary attachment features configured for only one detector at a time to be attached to the movable x-ray scanning module during scanning (par. 90 and fig. 10).
However, Schubert fails to disclose a scanner configured to scan the source x-rays, wherein the movable x-ray scanning module is configured to be handheld during scanning the source x-rays over the target; a second backscatter x-ray detector assembly, each of the first and second backscatter x-ray detector assemblies including respective complementary attachment features configured to secure, removably, the respective detector assemblies in an interchangeable manner, the respective complementary attachment features configured for only one of the first and second detectors at a time to be attached during scanning.
Arodzero teaches a scanner configured to scan the source x-rays (par. 79), wherein the movable x-ray scanning module is configured to be handheld during scanning the source x-rays over the target (figs. 19a-19b). Luhta teaches a second backscatter x-ray detector assembly, each of the first and second backscatter x-ray detector assemblies including respective complementary attachment features configured to secure, removably, the respective detector assemblies in an interchangeable manner, the respective complementary attachment features configured for only one of the first and second detectors at a time to be attached during scanning (par. 52 and figs. 8-13).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Arodzero, since these configurations were art-recognized equivalents at the time the invention was made (Arodzero: figs. 9-11, 13, and 19a-21a), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more flexibility. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Schubert with the teaching of Luhta, since one would have been motivated to make such a modification for more or less advanced systems (Luhta: par. 52). 

Regarding claims 18 and 20, Luhta teaches wherein the second detector assembly has a second active detector area at least twice as large as a first active detector area of the first detector assembly (figs. 8-15). 

Regarding claim 21, Schubert as modified above suggests claim 20. Luhta further teaches wherein the second active detector area is at least a plurality of times as large as the first active area (figs. 8-15).
However, Schubert fails to disclose an area four times as large.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with an area four times as large, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (Luhta: figs. 8-15). One would have been motivated to make such a modification for more advanced systems (Luhta: par. 52) with a lower cost. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884